Name: Council Regulation (EEC) No 1969/93 of 19 July 1993 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  economic analysis
 Date Published: nan

 23.7.1993 EN Official Journal of the European Communities L 180/9 COUNCIL REGULATION (EEC) No 1969/93 of 19 July 1993 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2658/87 (1) establishes a goods nomenclature called the combined nomenclature; Whereas the Commission established an integrated tariff of the European Communities, called the Taric, based on the combined nomenclature; Whereas, under Articles 3 and 5 of the abovementioned Regulation, Member States may insert national statistical subdivisions between the codes used for combined nomenclature subheadings and the codes used to identify the Taric subdivisions applied at Community level; Whereas the differences caused by these arrangements between the external trade nomenclatures and the goods codes of Member States creates difficulties with regard to the computerization, at Community level, of customs procedures and the use of the single administrative document; whereas, as a result, the possibility of inserting national statistical subdivisions after the combined nomenclature should be discontinued; Whereas, as Community law stands at present, it is, on the other hand, appropriate that the possibility, provided for by Article 5 (3) of the abovementioned Regulation, of using national subdivisions be maintained, in order to allow Member States who so wish to provide codes for national requirements; Whereas account should also be taken of the expiry of the provisions laid down in Article 5 (4) of the abovementioned Regulation as well as of the entry into force of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2658/87 is hereby amended as follows: (a) Article 3 (2), (3) and (4) shall be replaced by the following: 2. The Taric subheadings shall be identified by the 9th and 10th digits which, together with the code numbers referred to in paragraph 1, form the Taric code numbers. In the absence of a Community subdivision, the 9th and 10th digits shall be 00 . 3. Exceptionally, additional Taric codes of four characters may be used for the application of specific Community measures which are not coded, or not entirely coded, at the 9th and 10th digit level. (b) Article 5 (3) and (4) shall be replaced by the following: 3. Member States may use subdivisions which meet national requirements; identifying codes shall be assigned to such subdivisions in accordance with Regulation (EEC) No 2913/92 (3). (3) OJ No L 302, 19. 10. 1992, p. 1." Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall be applied from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1993. For the Council The President W. CLAES (1) OJ No L 256, 7. 9. 1987, p. 1. Regulation as last amended by Regulation (EEC) No 1891/93 (OJ No L 172, 15. 7. 1993, p. 1) (2) OJ No L 302, 19. 10. 1992, p. 1.